COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:           Preston Lohmann v. Andrea Sanchez

Appellate case number:         01-19-00984-CV

Trial court case number:       2012-01466

Trial court:                   247th District Court of Harris County


        On February 8, 2021, Appellant, Preston Lohmann, filed briefing arguing that the
clerk’s submission notice regarding the setting of this case incorrectly noted that the parties
waived oral argument and clarifying that he has requested oral argument in this case, which
is set for submission without oral argument on March 30, 2021. We construe this as a
motion requesting oral argument. Appellee, Andrea Sanchez, did not file a response.
Appellant’s request for oral argument is DENIED. See TEX. R. APP. P. 39.1. The case will
be submitted on the briefs and considered by this Court without oral argument as scheduled
on March 30, 2021.


       It is so ORDERED.


Judge’s signature: /s/ Amparo Guerra
                   Acting individually         Acting for the Court


Date: March 4, 2021